The defendant, a white man, was indicted for stealing tobacco, the property of a colored man. In his argument to the jury the solicitor alluded to this fact and urged them to guard against the prejudice of race.
His Honor in his charge urged the jury "to decide the case by the evidence alone; that on account of the color of the defendant they should require no other or stronger proof to convict him than they would if the prosecutor were on trial and the defendant were his prosecutor."
To the charge of his Honor the defendant excepted.
The defendant's counsel upon the argument stated as a rule of law, "before the jury can convict on circumstantial evidence, they must be as well satisfied of the guilt of the accused as if one credible eye witness had testified to the fact," and requested his Honor so to charge.
His Honor declined to give the special instruction prayed for, and charged the jury, "Such was not a rule of law, but only an illustration — all that was intended by the comparison was to inform the jury that they must be fully satisfied beyond a reasonable doubt of the guilt of the accused. When a single eye witness swears to the fact of guilt, if the jury believe him, that is an end of the matter, while in many cases of circumstantial evidence the mental operations are much more complex, and then the comparison might mislead instead of assisting the jury. In either case the jury must be fully satisfied. The expression, "testimony of an eye witness" is no more a fixed phrase in the law than "reasonable doubt."
The defendant again excepted.
After the case was submitted to the jury and when they were about leaving the box, his Honor said to them, "Gentlemen, you will find whether the defendant is guilty on the first or second count — that is, *Page 197 
whether he is guilty of larceny or of receiving the stolen goods, knowing them to be stolen, if you find him guilty at all."          (249)
The jury returned a verdict of guilty of receiving the goods knowing them to have been stolen, the defendant thereupon moved the court for avenire de novo. The motion was overruled and the defendant appealed.
We have given to the elaborate argument of the counsel for the defendant full consideration, and do not, by the aid of it, see in the charge, or in the manner of submitting the case to the jury, any error of which the defendant has a right to complain.
The propriety of the allusion by the Solicitor to the fact, that the prosecutor was a colored man and the defendant a white man, depends on the incidents and surroundings of the trial, which are not set out in the statement of the case. But the defendant has no ground on which to complain of the charge, for his Honor holds the scales of justice even.
Indeed, it may be thought that his Honor leaned to the side of the defendant in order to meet a prejudice against a white man who would steal from a negro. Although the crime of stealing admits of no degrees of comparison as "mean, meaner, meanest," it may be that by reason of prejudice, in the county of Granville, a white man who steals from a negro is mean in an extra superlative degree. But of this, we are not informed by the record.
No error. Certified.
PER CURIAM.                                    Judgment affirmed.
Cited: S. v. Carson, 115 N.C. 744; S. v. Adams, 138 N.C. 695; S. v.Charles, 161 N.C. 289; S. v. Jones, 182 N.C. 786; S. v. Shook, 224 N.C. 732.
(250)